DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 2/01/2021 that has been entered, wherein claims 1-10 are pending and claims 6-7 and 9-10 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(1) as being unpatentable by Hsu et al. (US 2015/0380385 A1).
Regarding claim 1, Hsu teaches a semiconductor device(Fig. 15), comprising: 
a semiconductor substrate(102, ¶0015); 

a structural element(103, ¶0016), wherein the structural element(103, ¶0016) is within at least one of the interconnection layer(104, ¶0017) or the first face side(side contacting 103) of the semiconductor substrate(102, ¶0015); 
a semiconductor-through-electrode(154, ¶0038) between a second face side(side contacting 144) of the semiconductor substrate(102, ¶0015) and the first face side(side contacting 103) of the semiconductor substrate(102, ¶0015), wherein 
the semiconductor-through-electrode(154, ¶0038) includes at least one hard-mask- penetrating part(portion of 154 within 144, ¶0038), the second face side(side contacting 144) is opposite to the first face side(side contacting 103), and 
the semiconductor-through-electrode(154, ¶0038) has a specific positional relationship(inherent) with respect to the structural element(103, ¶0016); 
a first hard mask(144, ¶0030) on the second face side(side contacting 144) of the semiconductor substrate(102, ¶0015), wherein 
the first hard mask(144, ¶0030) includes at least one opening portion(148, ¶0030), and 
each hard-mask-penetrating part(portion of 154 within 144, ¶0038) of the at least one hard-mask-penetrating part(portion of 154 within 144, ¶0038) is exposed from a respective opening portion(148, ¶0030) of the at least one opening portion(148, ¶0030); 
a second hard mask(158, ¶0041) that covers the first hard mask(144, ¶0030) and each hard-mask- penetrating part(portion of 154 within 144, ¶0038) of the at least one hard-
a insulating layer(150, ¶0032) on the first face side(side contacting 103) of the semiconductor substrate(102, ¶0015), wherein the insulating layer(150, ¶0032) is in a position and a shape that surrounds the semiconductor-through-electrode(154, ¶0038) in the semiconductor substrate(102, ¶0015).

With respect to the limitation of a “metallic-diffusion-preventing insulating layer”, Hsu discloses an insulating layer(150, ¶0032) comprising silicon oxide or silicon nitride(¶0032) which is substantially identical to that of the metallic-diffusion-preventing insulating layer comprising silicon oxide or silicon nitride(¶0055 of the printed publication) the instant application. Therefore, it must have the same functions or properties. See MPEP 2112.01 (II).


Regarding claim 5, Hsu teaches the semiconductor device according to claim 1, wherein the semiconductor-through-electrode(154, ¶0038) passes through the first hard mask(144, ¶0030) to the interconnection layer(104, ¶0017), and each hard-mask-penetrating part(portion of 154 within 144, ¶0038) of the at least one hard-mask 

With respect to the limitation of a “metallic-diffusion-preventing insulating layer”, Hsu discloses an insulating layer(150, ¶0032) comprising silicon oxide or silicon nitride(¶0032) which is substantially identical to that of the metallic-diffusion-preventing insulating layer comprising silicon oxide or silicon nitride(¶0055 of the printed publication) the instant application. Therefore, it must have the same functions or properties. See MPEP 2112.01 (II).

Regarding claim 8, Hsu teaches the semiconductor device according to claim 1, wherein a thickness of the insulating layer(150, ¶0032) between the semiconductor substrate(102, ¶0015) and the semiconductor-through-electrode(154, ¶0038) is substantially constant(¶0032).

With respect to the limitation of a “metallic-diffusion-preventing insulating layer”, Hsu discloses an insulating layer(150, ¶0032) comprising silicon oxide or silicon nitride(¶0032) which is substantially identical to that of the metallic-diffusion-preventing insulating layer comprising silicon oxide or silicon nitride(¶0055 of the printed publication) the instant application. Therefore, it must have the same functions or properties. See MPEP 2112.01 (II).

Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 2014/0179103 A1) of record.
Regarding claim 1, Kang teaches a semiconductor device(Fig. 5P), comprising: 
a semiconductor substrate(100, ¶0089); 
an interconnection layer(104, ¶0092) on a first face side(100a, ¶0072) of the semiconductor substrate(100, ¶0089); 
a structural element(103, ¶0072), wherein the structural element(103, ¶0072) is within at least one of the interconnection layer(104, ¶0092) or the first face side(100a, ¶0072) of the semiconductor substrate(100, ¶0089); 
a semiconductor-through-electrode(120, ¶0072) between a second face side(100c, ¶0073) of the semiconductor substrate(100, ¶0089) and the first face side(100a, ¶0072) of the semiconductor substrate(100, ¶0089), wherein 
the semiconductor-through-electrode(120, ¶0072) includes at least one hard-mask-penetrating part(120p, ¶0093)
the second face side(100c, ¶0073) is opposite to the first face side(100a, ¶0072), and the semiconductor-through-electrode(120, ¶0072) has a specific positional relationship with respect to the structural element(103, ¶0072); 
a first hard mask(108, ¶0094) on the second face side(100c, ¶0073) of the semiconductor substrate(100, ¶0089), wherein 
the first hard mask(108, ¶0094) includes at least one opening portion(opening with 120p, ¶0098); and

a second hard mask(109, ¶0094) that covers the first hard mask(108, ¶0094) and [a side of] each hard-mask-penetrating part(120p, ¶0093) of one hard-mask-penetrating part(120p, ¶0093) exposed from a respective opening portion(opening with 120p, ¶0098) the at least one opening portion(opening with 120p, ¶0098) in the first hard mask(108, ¶0094), wherein 
the second hard mask(109, ¶0094) includes an insulating material(¶0094); and 
a insulating layer(110, ¶0090) on the first face side(100a, ¶0072) of the semiconductor substrate(100, ¶0089), wherein the insulating layer(110, ¶0090) is in a position and a shape that surrounds the semiconductor-through-electrode(120, ¶0072) in the semiconductor substrate(100, ¶0089).

With respect to the limitation of a “metallic-diffusion-preventing insulating layer”, Kang discloses an insulating layer(110, ¶0090) comprising silicon oxide or silicon nitride(¶0090) which is substantially identical to that of the metallic-diffusion-preventing insulating layer comprising silicon oxide or silicon nitride(¶0055 of the printed publication) the instant application. Therefore, it must have the same functions or properties. See MPEP 2112.01 (II).


each hard-mask-penetrating-part(120p, ¶0093) of the at least of hard-mask-penetrating-part(120p, ¶0093) of the semiconductor-through-electrode(120, ¶0072) is in a formation region of the insulating layer(110, ¶0090).

Regarding claim 8, Kang teaches the semiconductor device according to claim 1, wherein a thickness of the insulating layer(110, ¶0090) between the semiconductor substrate(100, ¶0089) and the semiconductor-through-electrode(120, ¶0072) is substantially constant(Fig. 5P).

With respect to the limitation of a “metallic-diffusion-preventing insulating layer”, Kang discloses an insulating layer(110, ¶0090) comprising silicon oxide or silicon nitride(¶0090) which is substantially identical to that of the metallic-diffusion-preventing insulating layer comprising silicon oxide or silicon nitride(¶0055 of the printed publication) the instant application. Therefore, it must have the same functions or properties. See MPEP 2112.01 (II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2015/0380385 A1) in view of Chun et al. (US 2013/0264720 A1) of record.
Regarding claim 3, Hsu teaches the semiconductor device according to claim 1, but is silent in regards to the structural element(103, ¶0016), the semiconductor-through-electrode(154, ¶0038), and the metallic-diffusion- preventing insulating layer(150, ¶0032) are in a range of 20 um square to 40 um square in a plane direction of the semiconductor substrate(102, ¶0015).

Chun teaches a semiconductor device(Fig. 3) wherein the structural element(124, ¶0034), the semiconductor-through-electrode(140, ¶0029), and the metallic-diffusion-preventing insulating layer(145, ¶0046)  are in a range of 20 um square to 40 um square(W2, ¶0066) in a plane direction of the semiconductor substrate(110, ¶0031).  It would have been obvious to one of ordinary skill in the art before the effective filing .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2014/0179103 A1) in view of Chun et al. (US 2013/0264720 A1) both of record.
Regarding claim 3, Kang teaches the semiconductor device according to claim 1, but is silent in regards to the structural element(103, ¶0072), the semiconductor-through-electrode(120, ¶0072), and the metallic-diffusion-preventing insulating layer(110, ¶0090) are in a range of 20 um square to 40 um square in a plane direction of the semiconductor substrate(100, ¶0089).

Chun teaches a semiconductor device(Fig. 3) wherein the structural element(124, ¶0034), the semiconductor-through-electrode(140, ¶0029), and the metallic-diffusion-preventing insulating layer(145, ¶0046)  are in a range of 20 um square to 40 um square(W2, ¶0066) in a plane direction of the semiconductor substrate(110, ¶0031).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kang, so that the structural element, the semiconductor-through-electrode, and the metallic-diffusion-preventing insulating layer are in a range of 20 um square to 40 um range in a plane direction of .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2015/0380385 A1) in view of Kawano et al. (US 2007/0069364 A1) as cited in the IDS of 12/10/2018 of record.
Regarding claim 4, Hsu teaches the semiconductor device according to claim 1, wherein the semiconductor-through-electrode(154, ¶0038) passes through the first hard mask(144, ¶0030) to the interconnection layer(104, ¶0017).
 
Hsu is silent in regards to a width of each hard-mask-penetrating part(portion of 154 within 144, ¶0038) of the at least one hard-mask- penetrating part(portion of 154 within 144, ¶0038) of the semiconductor-through-electrode(154, ¶0038) is narrower than a width of the semiconductor-through-electrode(154, ¶0038) in the semiconductor substrate(102, ¶0015).

Kawano teaches a semiconductor device(Fig. 4) wherein a width each hard-mask-penetrating part(146, ¶0121) of the at least one hard-mask-penetrating part(146, ¶0121) of the semiconductor-through- electrode(129, ¶0120) is narrower(Fig.4) than a width of the semiconductor-through-electrode(129, ¶0120) formed in the semiconductor substrate(101, ¶0120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Hsu, so that a width of each the hard-mask-penetrating part of the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2014/0179103 A1) in view of Kawano et al. (US 2007/0069364 A1) as cited in the IDS of 12/10/2018 both of record.
Regarding claim 4, Kang teaches the semiconductor device according to claim 1, wherein the semiconductor-through-electrode(120, ¶0072) passes through the first hard mask(108, ¶0094) to the interconnection layer(104, ¶0092).
 
Kang is silent in regards to a width of each hard-mask-penetrating part(120p, ¶0093) of at least one hard-mask-penetrating part(120p, ¶0093) of the semiconductor-through-electrode(120, ¶0072) is narrower than a width of the semiconductor-through-electrode(120, ¶0072) in the semiconductor substrate(100, ¶0089).

Kawano teaches a semiconductor device(Fig. 4) wherein a width each hard-mask-penetrating part(146, ¶0121) of the at least one hard-mask-penetrating part(146, ¶0121) of the semiconductor-through- electrode(129, ¶0120) is narrower(Fig.4) than a width of the semiconductor-through-electrode(129, ¶0120) formed in the .




Claims 1-2 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2012/0256300 A1) as cited in the IDS of 12/10/2018 of record in view of Kang et al. (US 2014/0179103 A1) both of record.
Regarding claim 1, Nakamura teaches a semiconductor device(Fig. 3) comprising: 
a semiconductor substrate(10, ¶0032); 
an interconnection layer(61, ¶0042) on a first face side(10a) of the semiconductor substrate(10, ¶0032); 
a structural element(80, ¶0033), wherein the structural element(80, ¶0033) is within at least one of the interconnection layer(61, ¶0042) or the first face side(10a) of the semiconductor substrate(10, ¶0032); 
a semiconductor-through-electrode(40, ¶0037) between a second face side(10b) of the semiconductor substrate(10, ¶0032) and the first face side(10a) of the semiconductor substrate(10, ¶0032), wherein

the second face side(10b) is opposite the first face side(10a), and
the semiconductor-through-electrode(40, ¶0037) has a positional relationship with respect to the structural element(80, ¶0033); 
a second hard mask(62, ¶0034), wherein the second hard mask(62, ¶0034) is an insulating material(¶0034); and
a metallic-diffusion-preventing insulating layer(50, ¶0039) on the first face side(10a) of the semiconductor substrate(10, ¶0032), wherein the metallic-diffusion-preventing insulating layer(50, ¶0039) is in a position and a shape(Fig. 2) that surrounds the semiconductor-through-electrode(40, ¶0037) in the semiconductor substrate(10, ¶0032).

Nakamura does not teach a first hard mask on the second face side of the semiconductor substrate(10, ¶0032), the first hard mask includes at least one opening portion; and each hard-mask-penetrating part(portion of 40 within 62) of the at least one hard-mask-penetrating part(portion of 40 within 62) is exposed from a respective opening portion of the at least one opening portion; a second hard mask(62, ¶0034) that covers the first hard mask and each hard-mask-penetrating part(portion of 40 within 62) of the at least one hard-mask-penetrating part(portion of 40 within 62) exposed from the respective opening portion of the at least one opening portion in the first hard mask.

Kang teaches a semiconductor device(Fig. 5P), comprising a first hard mask(108, ¶0094) on the second face side(100c, ¶0073) of the semiconductor substrate(100, ¶0089), wherein the first hard mask(108, ¶0094) includes at least one opening portion(opening with 120p, ¶0098); and each hard-mask-penetrating part(120p, ¶0093) of the at least one hard-mask-penetrating part(120p, ¶0093) is exposed from a respective opening portion(opening with 120p, ¶0098) of the at least one opening portion(opening with 120p, ¶0098); a second hard mask(109, ¶0094) that covers the first hard mask(108, ¶0094) and [a side of] each hard-mask-penetrating part(120p, ¶0093) of one hard-mask-penetrating part(120p, ¶0093) exposed from a respective opening portion(opening with 120p, ¶0098) the at least one opening portion(opening with 120p, ¶0098) in the first hard mask(108, ¶0094).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakamura, to include a first hard mask on the second face side of the semiconductor substrate, wherein the first hard mask includes at least one opening portion; and each hard-mask-penetrating part of the at least one hard-mask-penetrating part is exposed from a respective opening portion of the at least one opening portion; a second hard mask that covers the first hard mask and each hard-mask-penetrating part of the at least one hard-mask-penetrating part exposed from the respective opening portion of the at least one opening portion in the first hard mask, as taught by Kang, in order to prevent or reduce the contamination or particle caused by exposure of the through-via(¶0118).

Regarding claim 2, Nakamura teaches the semiconductor device according to claim 1, wherein the semiconductor-through-electrode(40, ¶0037) is electrically disconnected from a functional part(80, ¶0036), and
functional part(80, ¶0036) implements circuit functionality of the semiconductor device(¶0036).

Regarding claim 8, Nakamura teaches the semiconductor device according to claim 1, wherein a thickness of the metallic-diffusion-preventing insulating layer(50, ¶0039) between the semiconductor substrate(10, ¶0032) and the semiconductor-through-electrode(40, ¶0037) is substantially constant(Fig. 3).


Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicants argue Fig. 5P (Kang) As can be clearly seen from fig. 5P (reproduced above), Kang merely describes that an exposed part 120p of a through-via 120 is covered by a metal layer 170 along with a backside pad 118 and a plating layer 119. However, Kang does not teach or suggest that the exposed part 120p of the through-via 120 is covered by a first lower insulation layer 108.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892